Citation Nr: 1454363	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a disability manifested by fatigue, to include a hormonal imbalance and chronic fatigue syndrome.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from November 1988 to August 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, denied service connection for chronic fatigue syndrome.  

In June 2011, the Veteran reported that he did not wish to continue the appeal regarding headaches.  Moreover, the issues of service connection for cervical spine and right knee disabilities were each granted in an unappealed July 2012 rating decision.  Therefore, these issues will not be considered herein.  

The Veteran provided testimony at a videoconference hearing before the undersigned in September 2014.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current disability manifested primarily by fatigue, which began during service and has continued ever since.  During the VA examination provided in June 2012, the examiner noted that only VA treatment records and not the entire claims file had not been reviewed.  This means that important evidence, including the Veteran's service treatment records and his statements to VA, were not reviewed.  

In concluding that the Veteran did not have chronic fatigue syndrome, it appears that the only reason that the disability was not diagnosed according to the examiner was that his debilitating fatigue, which was found to be severe enough to reduce daily activity to less than 50 percent of the usual level, had been present for less than six months.  However, it does not appear that the examiner considered the Veteran's reports that the fatigue he experiences began during service prior to his discharge in August 2009 and has continued ever since.  The Board acknowledges that the testimony to this effect during the Board hearing was first associated with the record more than two years after the examination.  Nevertheless, there are relevant lay statements of record, which were not reviewed.  

Moreover, the examiner noted that the Veteran's fatigue is more likely explained by hormonal imbalance or low testosterone and by diabetes.  The Veteran noted during the Board hearing that he had had the chronic fatigue symptoms for several years before diabetes was diagnosed in April 2012 and that he first began treatment for low testosterone during service.  The Board notes that the Veteran is already service connected for erectile dysfunction with testicular failure.  Therefore, should an examiner again conclude that the Veteran does not have chronic fatigue syndrome but rather has fatigue due to low testosterone or a hormonal imbalance, the examiner is asked to determine whether this is a different and distinct disability from that which is already service-connected.  

Upon remand, all outstanding records of ongoing VA treatment should be obtained.  To this end, the Board notes that the last VA treatment of record is dated in May 2010.  

In addition, in a June 2011 statement, the Veteran reported that he would send authorization for new treatment records, but such authorization was not submitted.  Therefore, upon remand, he should be asked to identify and submit authorization for all outstanding and relevant treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those created since May 2010, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment relevant to his claimed chronic fatigue symptoms.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current disability manifested by chronic fatigue is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to specifically state whether the Veteran has or has had chronic fatigue syndrome at any time since the claim was filed in April 2009 and should thoroughly explain the criteria which are or are not met.  This explanation should specifically address the Veteran's reports regarding the onset and course of his fatigue symptoms.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability manifested by chronic fatigue had onset in service or is otherwise related to a disease or injury in service, including the documented treatment for low testosterone during service.  If a connection to low testosterone or a hormonal imbalance is found, the examiner must explain whether this represents a separate and distinct disability than the currently service-connected erectile dysfunction with testicular failure or rather a symptom of that service-connected disability.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



